September 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   JEFFERY J. SHELDON AND ANDRAS KONYA, MD, PH.D, Appellants

NO. 14-13-01066-CV                          V.

  PINTO TECHNOLOGY VENTURES, L.P., PINTO TV ANNEX FUND, L.P.,
 PTV SCIENCES II, L.P., RIVERVEST VENTURE FUND I, L.P., RIVERVEST
   VENTURE FUND II, L.P., RIVERVEST VENTURE II (OHIO), L.P., BAY
     CITY CAPITAL FUND IV, L.P., BAY CITY CAPITAL FUND IV CO-
 INVESTMENT FUND, L.P., CHRIS OWENS, BILL BURKE, REESE TERRY,
                    AND CRAIG WALKER, Appellees
                  ________________________________

       This cause, an appeal from the order signed on September 9, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the order. We therefore order the order of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion. We
further order that all costs incurred by reason of this appeal be paid by appellees,
PINTO TECHNOLOGY VENTURES, L.P., PINTO TV ANNEX FUND, L.P.,
PTV SCIENCES II, L.P., RIVERVEST VENTURE FUND I, L.P., RIVERVEST
VENTURE FUND II, L.P., RIVERVEST VENTURE II (OHIO), L.P., BAY
CITY CAPITAL FUND IV, L.P., BAY CITY CAPITAL FUND IV CO-
INVESTMENT FUND, L.P., CHRIS OWENS, BILL BURKE, REESE TERRY,
AND CRAIG WALKER, jointly and severally. We further order this decision
certified below for observance.